Citation Nr: 0727115	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to August 
2003.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  


FINDING OF FACT

The greater weight of the medical evidence shows the veteran 
does not currently have sleep apnea, and that his difficulty 
breathing through his nose, particularly at night, is a 
residual of the nasal fracture he sustained while in the 
military, an already service-connected disability that is 
separated rated as 
10-percent disabling.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a January 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  No 
treatment records have been obtained and he has not requested 
a personal hearing.  Nevertheless, he was provided several VA 
compensation examinations, including to determine whether he 
in fact currently has sleep apnea - the dispositive issue, 
much less as a result of his military service.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and his representative, if any, of any information, and any 
medical or lay evidence, 


not previously provided to the Secretary of VA that is 
necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson (Mayfield III), 20 Vet. App. 537 
(2006) (also discussing the timing of the VCAA notice as it 
relates to prejudicial error).  Here, the RO initially 
considered the claim in August 2003 - before sending the 
veteran a VCAA letter in January 2004.  But keep in mind that 
after sending him the January 2004 VCAA letter, the RO 
readjudicated his claim in the June 2004 statement of the 
case (SOC) and in the July 2004 and October 2004 supplemental 
statements of the case (SSOCs) based on additional evidence 
that had been received since the initial rating decision in 
question.  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in other 
precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating and effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, there is a 
question of whether this is prejudicial error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  

Here, the record reflects that the veteran has been provided 
notice of the type of evidence or information needed to 
establish his entitlement to service connection for sleep 
apnea.  It does not appear, however, he was notified of the 
downstream disability rating and effective date elements of 
his claim as set forth in Dingess and Dunlap.  But this is 
inconsequential, and therefore at most harmless error, since 
the Board is denying his underlying claim for service 
connection, so any notice defect concerning those additional 
downstream disability rating and effective date elements of 
his claim is moot.  Therefore, he is not prejudiced by the 
Board's consideration of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (requiring that the Board explain 
why it is not prejudicial to the veteran to consider evidence 
in the first instance, that is, without the RO having 
initially considered it).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records, in particular the 
report of his separation examination in June 2003, indicate 
he sustained a fractured nose on at least one occasion during 
service, in 2001, resulting in a deviated septum which caused 
obstructive sleep apnea.  

A VA examiner in June 2003 described the veteran's 
symptomatology - difficulty breathing through his nose, 
particularly at night.  On examination, there was deviation 
of the nasal septum to the left, but with subluxation and 
buckling to the right, as well.  The examiner diagnosed sleep 
apnea, noting that a sleep study was pending, and also 
indicated the veteran's nasal fracture was more likely than 
not causing him trouble breathing through his nose and 
"more likely than not leading to sleep apnea."  

The sleep study was conducted later in June 2003.  The 
examiner's impression was that there was no evidence of 
significant obstructive sleep apnea/hypopnea syndrome.  



Additional VA compensation examinations were conducted in 
October 2004, one by a respiratory specialist and the other 
by an ear, nose, and throat specialist.  The respiratory 
specialist did not have the claims file to review and did not 
specifically examine the veteran's nose or pharyngeal area.  
He indicated that, if sleep apnea was suspected, a sleep 
study should be obtained.  

The ear, nose, and throat specialist in October 2004 did 
review the veteran's claims file.  He described the history 
of the veteran's nasal fracture and his reported symptoms, 
specifically interference breathing through his nose, with 
left-sided obstruction being greater than the right side.  
The veteran also complained of nighttime nasal obstruction, 
as well as some episodes of awakening because of difficulty 
breathing.  It was the examiner's opinion that the veteran's 
symptoms were secondary to the nasal fracture sustained 
during service, with the resulting septal deviation causing 
his difficulty breathing through his nose during the day, and 
especially at night.  He stated that the veteran's nighttime 
symptoms were more compatible with nasal obstruction 
secondary to the deviated septum and not secondary to 
obstructive sleep apnea.  The examiner indicated that his 
opinion was supported by the June 2003 sleep study which 
showed no evidence of sleep apnea.  

The laws and regulations require that, in order to establish 
service connection, the veteran must currently have the 
claimed disability.  See also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In this case, however, although an examiner during service 
and also the June 2003 VA examiner diagnosed sleep apnea, the 
latter was merely a provisional diagnosis pending the results 
of an actual sleep study.  And the sleep study conducted 
later in June 2003 found no evidence of obstructive sleep 
apnea.  Moreover, the October 2004 VA examiner stated that it 
was more likely than not the veteran's symptoms (e.g., 
difficulty breathing through his nose, especially at night) 
were caused by his deviated septum - a residual of the nose 
fracture in service, rather than sleep apnea, especially in 
light of the negative sleep study.  Accordingly, the Board 
accords less probative weight to the diagnosis of sleep apnea 
during service and by the June 2003 VA examiner, which were 
made without benefit of a diagnostic sleep study and, in the 
case of the VA examiner, also without benefit of review of 
the veteran's claims file.  On the other hand, the sleep 
study found no evidence of sleep apnea and the October 2004 
VA examiner was able to review the claims file prior to 
expressing his medical opinion.  

Therefore, weighing the evidence, the Board finds that the 
veteran does not currently have sleep apnea, per se.  Rather, 
he has residuals of a nasal fracture sustained in service - 
including most notably difficulty breathing through his nose 
at night because of a resulting deviated nasal septum.  
Because the medical evidence indicates the claimed disability 
is not currently present, service connection cannot be 
established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

For these reasons and bases, the claim for service connection 
for sleep apnea must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

One point worth reiterating in closing is that an October 
2004 rating decision granted service connection for the 
residuals of the veteran's nasal fracture sustained while in 
the military.  The 10 percent rating that was assigned for 
that disability is based on his symptoms and the reported 
clinical findings.  Inasmuch as his reported difficult 
nighttime breathing through his nose is a residual of that 
nasal fracture, his symptoms are already being compensated by 
the rating for that disability.  




ORDER

The claim for service connection for sleep apnea is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


